Citation Nr: 0111549	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  97-32 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
skin disability, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the RO.  

In a June 2000 statement, the veteran referred to a denial of 
an application for a clothing allowance and indicated that he 
was filing a Notice of Disagreement with that decision.  A 
copy of that decision, however, is not associated with the 
claims folder.  Ordinarily, where a veteran files a Notice of 
Disagreement and a Statement of the Case has not been issued, 
the case must be remanded for the RO to issue a Statement of 
the Case and provide the veteran an opportunity to perfect an 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Inasmuch as the it is unclear to the Board what decision is 
at issue, the matter is referred to the RO for appropriate 
action.  



REMAND

The veteran was afforded VA skin examinations in April 1997 
and November 1998.  The November 1998 examiner noted that the 
veteran complained of constant itching of the soles of both 
feet and between his toes.  Indeed, the examination revealed 
extensive involvement of the soles of both feet including the 
webs as well as both great toenails.  The soles of the feet 
were red and scaly with areas of fissuring and cracking.  
There was marked hyperkeratosis on the heels and medial great 
toes.  The examiner noted that the veteran found that he was 
"unable to stand for long periods of time and [that] this 
limit[ed] his ability to work at his chosen profession" of 
security officer.  In addition, both feet occasionally 
burned.  The examiner diagnosed chronic tinea pedis and 
onychomycosis and noted that four photographs were attached 
to document the extent of redness and cracking of both feet.  

The Board notes that, although the RO attempted to obtain 
them, the photographs to which the examiner referred are not 
in the claims folder.  In addition, it is not clear whether 
the examiner was making a medical determination that the 
veteran was limited in his ability to work at his chosen 
profession or whether the examiner was just reporting the 
veteran's contentions.  

Although there was no evidence of ulceration, exfoliation, 
crusting or associated systemic or nervous manifestations, 
there was no discussion as to whether there was exudation, 
extensive lesions or marked disfigurement.  In addition, 
there was no discussion of whether there was objective 
evidence of constant itching.  See 38 C.F.R. § 4.118 
including Diagnostic Code 7806 (2000).  

In addition, the veteran has submitted additional outpatient 
records reflecting treatment following the 1998 examination.  
The examiner should review all of the veteran's treatment 
records in conjunction with the examination.  

The Board finds that the medical evidence, including VA 
examinations, did not adequately address the rating criteria 
for the veteran's service-connected disability and that 
further examination is warranted.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994).  

There also has been a significant change in the law during 
the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
skin disorder since November 1998.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  

2.  Then, the veteran should be afforded 
a comprehensive VA dermatological 
examination to determine the current 
severity of his service-connected skin 
disorder.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should describe any exfoliation, 
exudation, ulceration, crusting or 
objective evidence of itching, and 
describe the degree of any disfigurement 
due to the skin disorder.  The examiner 
should describe all areas of the body 
affected by the service-connected skin 
disorder.  The examiner must provide 
color photographs of the affected areas.  
A complete rationale for any opinion 
expressed must be provided.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


